Citation Nr: 0812794	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from January 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied entitlement to TDIU.  The veteran testified before the 
undersigned at a hearing in February 2008; a transcript of 
the hearing is of record.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
hepatitis C is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service connected disability, spondylolysis 
with nerve root irritation, is rated 60 percent; competent 
evidence reasonably shows that it precludes him engaging in 
any substantially gainful employment consistent with his 
education and occupational experience. 


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Since the determination below grants TDIU, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice content or timing is 
harmless.  

II.  Factual Background

The veteran attended one year of college, and last worked in 
2004 as a driver.  A March 2002 VA treatment record noted the 
veteran's back "pain is so bad that he is fixing to retire 
from trucking as his back cant hold up."

On VA examination in November 2006, the veteran reported that 
he was unable to do any prolonged sitting or standing due to 
his low back disability.  He walked with a cane and spent a 
great deal of his day at home in bed.  The examiner noted 
that the spine was quite painful on motion, with tenderness 
and mild paraspinous muscle spasm.  The diagnosis was 
spondylolysis of the lumbar spine with nerve root irritation 
of L5.

A statement dated in January 2008 from a VA psychiatric 
social worker who has treated him indicated that the veteran 
suffers from a history of myocardial infarction and coronary 
artery disease, and cirrhosis of the liver secondary to 
hepatitis C.  He also stated that the veteran's "service 
connected trauma to the lumbar spine results in sciatica and 
partial paralysis of the left leg."  He urged that the 
veteran be given "every consideration in his claim of 
unemployability." 

At the hearing before the undersigned, the veteran testified 
that he has difficulty sitting and standing due to his 
service connected disability.

III.  Legal Criteria and Analysis

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a). 

The veteran's service connected disability, spondylolysis 
with nerve root irritation, is rated 60 percent.  Thus, he 
meets the schedular requirements of 38 C.F.R. § 4.16(a).  

Given the significant pain associated with the veteran's 
service connected low back disability, his use of a cane and 
inability to sit or stand for long periods, and the 
restricted occupational opportunities facing the veteran as a 
result of his limited education and work experience, it is 
reasonable to find that the service connected low back 
disability itself would preclude substantially gainful 
employment regardless of his age and the nonservice cardiac 
and liver disabilities.  Accordingly, a TDIU rating is 
warranted.  


ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a notice of disagreement (NOD), and completed 
by a substantive appeal after an SOC is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
issuing a SOC, and finally the veteran, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a September 2007 rating decision, the RO found that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for hepatitis 
C.  The veteran submitted a timely NOD with that rating 
decision later the same month.  No subsequent SOC has been 
issued.  The Court has held that in such circumstances the 
matter must be remanded to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, 
it is noteworthy that the claim is not before the Board at 
this time and will only be before the Board if the veteran 
files a timely substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of whether new and material 
evidence has been received to reopen a 
claim for service connection for hepatitis 
C.  The veteran must be advised of the 
time limit for filing a substantive 
appeal, and given the opportunity to 
respond.  If he timely perfects an appeal 
in this matter, it should be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


